         Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                 BOSTON DIVISION

UNITED STATES OF AMERICA,                       |
                                                |                Case No.:
      Plaintiff,                                |
                                                |                In Admiralty
      v.                                        |
                                                |
PATRIOT MARINE, LLC,                            |
                                                |
      Defendant.                                |
________________________________________________|

                                       COMPLAINT

        Plaintiff United States of America alleges as follows:

                               NATURE OF THE ACTION

        1.     This action is brought by the United States in accordance with the Oil

Pollution Act of 1990 (“OPA”), 33 U.S.C. §§ 2701-2761, to recover removal costs

arising from the clean-up and removal of oil discharged by the M/V OCEAN KING into

the waters of Great Harbor, Woods Hole, Massachusetts, on or about January 20-21,

2018.

        2.     Federal oil spill removal actions may be financed through the Oil Spill

Liability Trust Fund (the Fund). See 26 U.S.C. §§ 4611 and 9509. Under OPA Section

1012(a), 33 U.S.C. § 2712(a), the Fund can be used, inter alia, for the payment of federal

and state removal costs; certain claims against the Fund related to uncompensated

removal costs; and certain federal administrative, operational and personnel costs and

expenses under OPA. As will be shown, the Fund was used to pay for the removal of oil

from the navigable waters of Great Harbor following the oil spill.

                                              1
         Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 2 of 13




       3.     The United States also seeks a declaratory judgment on liability for

removal costs and damages against the Defendant, pursuant to the Declaratory Judgment

Act, 28 U.S.C. § 2201(a), and OPA Sections 1002(a), 1005, 1015, and 1017(f)(2), 33

U.S.C. §§ 2702(a), 2705, 2715, and 2717(f)(2), that is binding in this action and will be

binding on any subsequent action or actions against the Defendant, for all removal costs,

natural resource damages, and interest resulting from the oil spill.

       4.     With respect to natural resource damages, the United States seeks a

declaratory judgment under Section 1017(f)(2) that addresses only the elements of

liability under Section 1002(a) of OPA that apply in common with liability for removal

costs and liability for natural resource damages. The United States is not seeking an

award of natural resource damages in this action, nor is it seeking declaratory judgment

on what injury, destruction, or loss of natural resources has occurred as a result of the

unlawful discharge of oil by the Defendant. Any such injury to, destruction of, or loss of

natural resources and the damages that should be awarded are reserved for determination

in a subsequent action or actions under Sections 1015(c) and 1017(f) of OPA, 33 U.S.C.

§§ 2715(c), 2717(f).

                             JURISDICTION AND VENUE

       5.     This Court has jurisdiction over the subject matter and over the parties

pursuant to 33 U.S.C. § 2717(b), and 28 U.S.C. §§ 1331, 1333 and 1345.

       6.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and 33

U.S.C. § 2717(b).



                                              2
        Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 3 of 13




       7.     Authority to bring this action is vested in the United States Department of

Justice pursuant to 28 U.S.C. §§ 516 and 519.

       8.     This action includes an admiralty and maritime claim against the

Defendant, within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure.

                                        PARTIES

       9.     Defendant Patriot Marine, LLC (“Patriot Marine”) is a limited liability

company that was organized in Massachusetts in 2005. The company is engaged in

marine construction and dredging. At the time of the matters at issue in this complaint,

Patriot Marine had a place of business at 550 Pleasant Street, Suite 104, Winthrop,

Massachusetts, 02152, and was doing business in the Commonwealth of Massachusetts

and within the jurisdiction of this Court through, inter alia, the ownership and operation

of the towboat M/V OCEAN KING.

       10.    In February of 2019, Patriot Marine reorganized and changed the location

of its principal office from Winthrop, Massachusetts to New Haven, Connecticut. Patriot

Marine’s current principal office is located at 2 Poplar Street, New Haven, Connecticut,

06513. Patriot Marine also maintains corporate records at 256 Marginal Street, East

Boston, MA, 02128.

       11.    The M/V OCEAN KING, Official Number 259410, is a 199 gross register

ton, 95 foot long, commercial towing vessel, built in 1950. Patriot Marine purchased this

towing vessel in 2011.




                                             3
         Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 4 of 13




       12.     At all material times, the M/V OCEAN KING was owned and operated by

Patriot Marine, and was, at all material times, within the jurisdiction of this Court with

respect to the matters alleged in this Complaint.

                 STATUTORY AND REGULATORY BACKGROUND

       13.     OPA Section 1002(a), 33 U.S.C. § 2702(a), provides that:

“Notwithstanding any other provision or rule of law, and subject to the provisions of this

Act, each responsible party for a vessel or a facility from which oil is discharged, or

which poses the substantial threat of a discharge of oil, into or upon the navigable waters

or adjoining shorelines or the exclusive economic zone is liable for the removal costs and

damages specified in subsection (b) that result from such incident.”

       14.     At all material times, the M/V OCEAN KING was a “vessel” within the

meaning of OPA, 33 U.S.C. § 2701(37).

       15.     Under OPA Section 1017(f)(2), 33 U.S.C. § 2717(f)(2), in any action for

recovery of removal costs referred to in OPA Section 2702(b)(1), 33 U.S.C. § 2702(b)(1),

the court shall enter a declaratory judgment on liability for removal costs or damages that

shall be binding on any subsequent action or actions to recover further removal costs or

damages.

       16.     OPA Section 1002(b)(2), 33 U.S.C. § 2702(b), provides that the “damages”

referred to in Section 1002(a) of OPA, 33 U.S.C. § 2702(a), include damages for injury

to, destruction of, or loss of, or loss of use of, natural resources.

       17.     OPA Section 1001(20), 33 U.S.C. § 2701(20), provides that “‘natural

resources’ includes land, fish, wildlife, biota, air, water, ground water, drinking water

                                                4
         Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 5 of 13




supplies, and other such resources belonging to, managed by, held in trust by,

appertaining to, or otherwise controlled by the United States (including the resources of

the exclusive economic zone), any State or local government or Indian tribe, or any

foreign government.”

       18.    Under OPA Section 1006, 33 U.S.C. § 2706, liability for natural resource

damages shall be to the United States and/or a State for natural resources belonging to,

managed by, controlled by, or appertaining to the United States and/or a State.

       19.    The United States is involved in the ongoing work of, and incurring costs

related to, assessing injury, destruction, loss, or loss of use of natural resources belonging

to, managed by, controlled by, or appertaining to the United States resulting from the

unlawful discharge of oil from the M/V OCEAN KING.

                             GENERAL ALLEGATIONS

       20.    On January 20, 2018, the M/V OCEAN KING sustained hull damage when

it ran aground in Sequetucket Harbor in Harwich, Massachusetts. After the grounding,

the M/V OCEAN KING transited from Harwich to Woods Hole, Massachusetts, where it

moored at the Woods Hole town dock.

       21.    In the morning of January 21, 2018, the M/V OCEAN KING departed

Woods Hole. Several hours later, the Coast Guard’s National Response Center received

a report from a private citizen of a 100 yard by 100 yard sheen, which smelled of motor

oil, in the water and on the rocks in Great Harbor, Woods Hole, Massachusetts. Later

that day, personnel from the Coast Guard’s Marine Safety Detachment Cape Cod arrived

on scene to conduct a preliminary assessment and collect oil samples from the spill.

                                              5
          Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 6 of 13




         22.   Because no responsible party was found on-scene, Cape Waterman Inc.,

d/b/a Sea Tow Cape and Islands (“Sea Tow”), was authorized to commence clean-up

operations, which began on January 21. Sea Tow continued as the primary responder for

clean-up operations in Woods Hole from January 21 until February 15, 2018.

         23.   The oil spill, which spread out from the M/V OCEAN KING on the surface

of the water, impacted approximately two miles of shoreline within Great Harbor, up to

the high tide line.

         24.   While the clean-up was ongoing, the Coast Guard investigated the spill and

collected oil samples from the M/V OCEAN KING’S bilge water. The oil samples from

the M/V OCEAN KING matched the oil samples from the January 2018 Woods Hole

spill.

         25.   On January 31, 2018, the Coast Guard issued a Notice of Designation to

Patriot Marine, formally designating the M/V OCEAN KING as the source of the

discharge.

         26.   On February 9, 2018, the Coast Guard issued an Administrative Order

directing Patriot Marine to dispose of waste materials associated with the clean-up, and

opened Federal Project Number (FPN) B18003 to track associated disposal costs.

         27.   On February 12, 2018, a Notice of Federal Assumption was issued to

Patriot Marine. The Notice of Federal Assumption provided notice that the actions taken

by Patriot Marine to abate or remove the oil were unsatisfactory to the Federal On-Scene

Coordinator (FOSC), and that the government would assume partial response activities,

including proper disposal of the materials used during the clean-up.

                                             6
        Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 7 of 13




       28.    On February 14, 2018, George Chalos, an attorney for Patriot Marine, sent

a letter to Sea Tow, stating “In accordance with the Oil Pollution Act of 1990 (33 USC

2714(c)), Patriot Marine LLC, as owner and operator of the Tug OCEAN KING, has

voluntarily accepted responsibility for an accidental discharge of bilge water and oil into

the Great Harbor on or about January 21, 2018. Claims for certain uncompensated

damages and removal costs may be submitted to Patriot Marine LLC.”

       29.    On February 15, 2018, pursuant to a contract with Clean Harbors

Environmental Services (“Clean Harbors”), the Coast Guard had the oil contaminated

materials properly disposed of.

       30.    Over the course of the 26 day clean-up period, the Coast Guard incurred

$17,545.74 in costs. These costs include use of the Coast Guard’s resources for

monitoring clean-up activities, oil sampling and analysis, and contract fees associated

with hiring Clean Harbors to dispose of oily waste materials. The Fund paid the total

removal costs incurred by the Coast Guard.

       31.    Sea Tow presented a request for compensation for removal costs related to

the incident to Patriot Marine as the Responsible Party. However, Patriot Marine never

paid the costs or otherwise settled Sea Tow’s claim.

       32.    On July 20, 2018, Sea Tow sent a claim to the National Pollution Funds

Center (“NPFC”) in the amount of $1,088,560.25 for uncompensated removal costs. This

claim was received by the NPFC on July 30, 2018.

       33.    On February 1, 2019, the Fund paid Sea Tow $1,004,001.35 as full

compensation for its claim, denying $84,558.90 as non-compensable costs.

                                             7
        Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 8 of 13




      34.    The Fund’s oil spill removal costs are as follows:

                      Coast Guard contract with Clean Harbors $15,263.00
                      Coast Guard equipment                          $2.24
                      Coast Guard personnel                      $1,254.50
                      Marine Safety lab                          $1,026.00
                      Sea Tow claim                          $1,004,001.35
                            Total:                           $1,021,547.09


      35.    On May 15, 2019, the NPFC sent a Notice of Potential Liability (NOPL)

letter to Patriot Marine, stating that Patriot Marine was responsible for the M/V OCEAN

KING pollution incident.

      36.    On July 11, 2019, the NPFC sent Patriot Marine an invoice with a due date

of August 10, 2019.

      37.    As of this date, Patriot Marine has not reimbursed the NPFC for the oil spill

removal costs incurred as a result of the M/V OCEAN KING’s release of oil into the

navigable waters of Great Harbor.

      38.    The United States has also incurred and continues to incur natural resource

damages, and the cost of assessment of such damages.

      39.    The United States’ assessment of natural resource damages to natural

resources resulting from Defendant’s oil discharge is ongoing. Thus, the amount of

damages sustained by the United States resulting from the unlawful discharge of oil from

M/V OCEAN KING is not yet fully known.




                                            8
         Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 9 of 13




                             FIRST CLAIM FOR RELIEF
                            OIL POLLUTION ACT OF 1990

       40.    The United States incorporates by reference paragraphs 1 through 39 of this

Complaint.

       41.    Pursuant to OPA, 33 U.S.C. § 2701 et seq., each responsible party for a

vessel from which oil is discharged, or which poses the substantial threat of discharge,

into or upon the navigable waters or adjoining shorelines or the exclusive economic zone

of the United States, is strictly liable for all costs, damages, and/or disbursements

specified in the Act.

       42.    As owner and operator of the M/V OCEAN KING, Patriot Marine is

strictly liable for the oil spill removal costs incurred by the United States through the

NPFC.

       43.    The NPFC incurred costs in the amount of $1,021,547.09 as a result of

paying Sea Tow’s claim and reimbursing the Coast Guard for its clean-up expenses.

       44.    The actions taken by the Coast Guard and Sea Tow were necessary to

prevent, minimize or mitigate the effects of the M/V OCEAN KING oil spill. The clean-

up actions were directed by the FOSC or determined to be consistent with the National

Contingency Plan.

        45.   Pursuant to OPA, and under the circumstances herein, the Defendant is

liable to the United States, without limitation, for all the aforesaid costs, damages, and/or

disbursements sustained by the United States as a result of the matters alleged in this

Complaint. The United States’ unreimbursed removal costs to date are $1,021,547.09.


                                              9
        Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 10 of 13




                             SECOND CLAIM FOR RELIEF
                             OIL POLLUTION ACT OF 1990

       46.    The United States incorporates by reference paragraphs 1 through 45 of this

Complaint.

       47.    Pursuant to OPA, the Fund shall be subrogated to all rights, claims, and

causes of action of claimants to whom it has paid compensation.

       48.    As a result of the matters alleged in this Complaint, the Fund may incur

costs, damages, and/or disbursements by reason of claims for removal costs and damages

brought against it under OPA.

       49.    Pursuant to OPA, and under the circumstances herein, the Defendant is

liable to the United States, without limitation, for all such costs, damages, and/or

disbursements which may be sustained by the Fund as a result of the matters alleged in

this Complaint.

                              THIRD CLAIM FOR RELIEF
                             OIL POLLUTION ACT OF 1990

       50.    The United States incorporates by reference paragraphs 1 through 49 of this

Complaint.

       51.    At all times material herein, Defendant was the owner or operator of the

M/V OCEAN KING and has been and remains a “responsible party” for a “vessel”

within the meaning of OPA, 33 U.S.C. § 2701 et seq. The United States may sustain

“damages,” as that term is defined in 33 U.S.C. § 2702(b)(2), for, inter alia, injuries to,

destruction of, loss of, or loss of use of natural resources.

       52.    An actual controversy exists between the United States and the Defendant.

                                               10
          Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 11 of 13




         53.   Pursuant to OPA, 33 U.S.C. § 2717(f)(2), the United States is entitled to,

and hereby seek, a declaratory judgment that will be binding in any subsequent action or

actions that the Defendant is liable for removal costs and for natural resource damages

resulting from the discharge of oil from the M/V OCEAN KING.

         54.   With respect to natural resource damages, the declaratory judgment to

which the United States is entitled under Section 1017(f) of OPA, 33 U.S.C. § 2717(f), as

described in the immediately prior Paragraph, is a declaratory judgment on the elements

of liability for removal costs that also apply to liability for natural resource damages.

This partial declaratory judgement would not address what injury, destruction, loss of, or

loss of use of, natural resources has occurred resulting from the M/V OCEAN KING oil

spill. Any such injury to, destruction of, loss of, or loss of use of, natural resources and

the damages that should be awarded are reserved for determination in a subsequent action

or actions.


                                 REQUEST FOR RELIEF

         WHEREFORE, Plaintiff United States of America respectfully requests that this

Court:

         (1) Enter a judgment against the Defendant and in favor of the United States, in

the amount of $1,021,547.09, plus all costs incurred by the United States by reason of

this claim, including interest (including prejudgment interest), administrative costs, and

attorney’s fees;




                                              11
        Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 12 of 13




       (2) Enter a declaratory judgment, pursuant to the Declaratory Judgment Act, 28

U.S.C. § 2201(a), and the OPA Sections 1002(a), 1005, 1015, and 1017(f)(2), 33 U.S.C.

§§ 2702(a), 2705, 2715, and 2717(f)(2), that Defendant is liable, without limitation, for

all removal costs and damages, including any injury, destruction, loss of, or loss of use

of, natural resources, including all reasonable assessment costs, shown in a subsequent

action or actions to recover natural resource damages, resulting from the oil discharge

from the M/V OCEAN KING, which will be binding on this action and on any

subsequent action or actions to recover removal costs or damages; and

       (3) Grant such other relief as may be appropriate.



Dated: February 12, 2021



                                          Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General, Civil
                                          Division

                                          /s/ Michelle T. Delemarre
                                          MICHELLE T. DELEMARRE
                                          Senior Admiralty Counsel
                                          United States Department of Justice
                                          Civil Division, Torts Branch
                                          Post Office Box 14271
                                          Washington, DC 20044-4271
                                          Telephone: (202) 616-4037
                                          Facsimile: (202) 616-4002
                                          Email: Michelle.delemarre@usdoj.gov




                                             12
        Case 1:21-cv-10243-NMG Document 1 Filed 02/12/21 Page 13 of 13




                                            ORLA M. BRADY
                                            Trial Attorney
                                            United States Department of Justice
                                            Civil Division, Torts Branch
                                            Post Office Box 14271
                                            Washington, DC 20044-4271
                                            Telephone: (202) 514-0372
                                            Facsimile: (202) 616-4002
                                            Email: Orla.M.Brady@usdoj.gov

                                            JEAN E. WILLIAMS
                                            Acting Assistant Attorney General,
                                            Environment & Natural Resources Division

                                            /s/ Anna Grace
                                            Anna Grace
                                            Trial Attorney
                                            United States Department of Justice
                                            Environment & Natural Resources Division
                                            Post Office Box 7611
                                            Ben Franklin Station
                                            Washington, D.C. 20010
                                            Phone: (202) 514-4091

                                            Attorneys for the United States

OF COUNSEL:
LCDR SHANNON PRICE
National Pollution Funds Center, U.S. Coast Guard
2703 Martin Luther King Jr. Avenue SE
Washington, DC 20593

BRIAN JUDGE, Chief
Office of Claims and Litigation (CG-LCL)
U.S. Coast Guard Headquarters
2703 Martin Luther King Jr. Ave, SE, Stop 7213
Washington, DC 20593-7213

BRIANNA C. KENNY
Office of the Solicitor, Northeast Region
U.S. Department of the Interior
15 State Street, 8th Floor
Boston, MA 02109-3502

                                              13
